t c memo united_states tax_court mary e haggerty petitioner v commissioner of internal revenue respondent docket no filed date p filed a joint federal_income_tax return with her husband h for the tax_year following h’s death p seeks relief from joint_and_several_liability under sec_6015 i r c with respect to the tax_liability held p is not entitled to relief from joint_and_several_liability pursuant to sec_6015 i r c with respect to her tax_year john leeper for petitioner jeffrey d heiderscheit for respondent memorandum findings_of_fact and opinion wherry judge this case arises from a petition for judicial review of respondent’s determination denying relief from joint_and_several_liability under sec_6015 for the taxable_year the issue for decision is whether petitioner is entitled to relief from joint_and_several_liability under sec_6015 for the taxable_year findings_of_fact some of the facts have been stipulated and the stipulated facts and the accompanying exhibits are hereby incorporated by this reference at the time she filed her petition petitioner resided in texas petitioner and timothy haggerty mr haggerty married in mr haggerty unexpectedly passed away on date and he did not leave a will petitioner is a licensed vocational nurse and for the last years has worked at thomas medical associates petitioner and mr haggerty had a tumultuous relationship during which he verbally abused her petitioner and mr haggerty used a joint checking account in which her paycheck was directly deposited by her employer 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure petitioner paid all household bills out of this account twice a month mr haggerty deposited between dollar_figure and dollar_figure into the joint checking account petitioner did not know what mr haggerty did with the rest of his paycheck when she inquired mr haggerty became angry and told her that it was his money which he used to pay his bills petitioner explained that mr haggerty was very secretive about his money and about you don’t question him that’s what he used to tell me don’t question me mr haggerty liked to gamble on date petitioner and mr haggerty purchased a house for dollar_figure and paid dollar_figure as a downpayment and financed dollar_figure of the purchase_price with a 30-year mortgage petitioner made the mortgage payments out of the joint checking account each month on date petitioner and mr haggerty took out a second loan against the house of dollar_figure petitioner did not want the second loan nor did she directly benefit from any of its proceeds on date the first loan against the house was paid off and the first mortgage was released on date the second mortgage was paid in full and the lien against the house was released because mr haggerty had been making the second mortgage monthly payments petitioner did not know until shortly before his death that he had paid off the second mortgage when she confronted mr haggerty about how he was able to do this petitioner become distressed when he told her that he had used a portion of his retirement_funds mr haggerty did not ask petitioner’s permission to withdraw part of his retirement_funds nor did she participate in the decision mr haggerty retired at the end of but received form w- wage and tax statement for which reported dollar_figure of income from the payment for his accumulated leave mr haggerty began receiving distributions from his retirement_plan accounts in and continued to deposit between dollar_figure and dollar_figure twice a month into the joint account for household expenses petitioner did not receive any additional funds from mr haggerty’s retirement_plan distributions after mr haggerty’s death petitioner became aware of an account at the government employees credit_union she also learned that mr haggerty owed money to this credit_union which informed her it would exercise its setoff rights and take the money from mr haggerty’s account if she did not pay the bill petitioner paid the credit_union and she sent the internal_revenue_service the entire balance of this account with her tax_return she also became aware of an account at el paso employees federal credit_union which no longer had a balance but showed that a dollar_figure loan had been repaid on date petitioner received forms 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc after mr haggerty’s death she did not know what to do with them found them threatening and hid them in a cabinet in early petitioner gathered all of the documents she could find and hired an accountant michael l schmidt of schmidt nugent gano co p c to prepare her tax_return mr schmidt prepared a joint_return without asking petitioner how she wished to file petitioner assumed that was correct because she had always filed joint returns petitioner became distraught when mr schmidt informed her how much she owed she did not know that she would be liable for dollar_figure in tax petitioner signed and timely filed a joint form_1040 u s individual_income_tax_return for the tax_year reporting taxable_income of source form_w-2 to petitioner thomas medical associates form_w-2 to mr haggerty city of el paso interest ira_distributions el paso firemen’s pension fund el paso firemen’s pension fund ing life ins annuity co gambling winnings total income dollar_figure big_number big_number big_number big_number big_number big_number big_number 2all values have been rounded to the nearest dollar amount on the return petitioner reported a tax_liability of dollar_figure withholding credits of dollar_figure estimated_tax payments of dollar_figure and a total_tax due of dollar_figure petitioner included only dollar_figure with the return at the time petitioner filed the return she knew that there was a large amount due and that she did not have the money to pay it petitioner filed a form_8857 request for innocent spouse relief which respondent received on date on this form petitioner stated that my deceased husband received 1099s after his death reflecting his pension and annuity income for the year i was shocked when i saw the 1099s because i had no idea he had received that much money and there wasn’t enough money to pay the tax on her request petitioner reported monthly income of dollar_figure and monthly expenses of dollar_figure of this income dollar_figure per month comes from mr haggerty’s retirement_plan distributions on date respondent sent petitioner a final appeals determination denying her request for relief from joint_and_several_liability for the tax_year on date petitioner filed a timely petition with this court contesting the adverse determination opinion in general married taxpayers may elect to file a joint income_tax return sec_6013 a surviving_spouse may elect to file a joint_return with a deceased spouse for the taxable_year of the deceased spouse’s death sec_6013 after making the election each spouse generally is jointly and severally liable for the entire federal_income_tax liability for that year whether as reported on the joint income_tax return or subsequently determined to be due sec_6013 see sec_1_6013-4 income_tax regs a spouse or former spouse may petition the commissioner for relief from joint_and_several_liability in certain circumstances see sec_6015 the commissioner may relieve a spouse or former spouse from joint_and_several_liability if taking into account all the facts and circumstances it would be inequitable to hold the taxpayer liable for any unpaid tax or deficiency and relief is not available to such individual under sec_6015 or c sec_6015 we have held that the applicable standard of review is de novo 132_tc_203 petitioner bears the burden of proving that she is entitled to relief under sec_6015 see rule a the commissioner has outlined procedures for determining whether a requesting spouse qualifies for equitable relief under sec_6015 see revproc_2003_61 2003_2_cb_296 3petitioner seeks relief from a liability she reported on her return and therefore she is ineligible for relief under sec_6015 or c see 120_tc_137 i threshold conditions revproc_2003_61 sec_4 c b pincite sets forth seven threshold conditions that must be satisfied before the commissioner will consider a request for equitable relief under sec_6015 respondent concedes that petitioner satisfies the seven threshold conditions ii safe_harbor conditions if the threshold conditions are met the commissioner ordinarily will grant equitable relief under sec_6015 with respect to an underpayment of income_tax reported on a joint federal_income_tax return provided the following three safe_harbor conditions are satisfied i on the date of the request for relief the requesting spouse is no longer married to or is legally_separated from the nonrequesting spouse ii on the date the requesting spouse signed the joint income_tax return the requesting spouse did not know and had no reason to know that the nonrequesting spouse would not pay the tax_liability and iii the requesting spouse will suffer economic hardship if the commissioner does not grant relief id sec_4 c b pincite on the date that petitioner signed the joint income_tax return she knew that mr haggerty was deceased and would not pay the tax_liability see george v commissioner tcmemo_2004_ holding that the requesting spouse had knowledge that the nonrequesting spouse would not pay the tax_liability because the nonrequesting spouse was deceased at the time the requesting spouse filed the joint_return showing an amount due therefore she does not satisfy the second condition accordingly because petitioner does not meet all the requirements of the safe_harbor she does not qualify for relief under revproc_2003_61 sec_4 iii facts_and_circumstances_test a requesting spouse such as petitioner who satisfies the threshold conditions but fails to satisfy the safe_harbor conditions under revproc_2003_61 sec_4 is nevertheless eligible for relief under sec_6015 if taking into account all the facts and circumstances it is inequitable to hold the requesting spouse liable for an underpayment revproc_2003_61 sec_4 c b pincite lists various nonexclusive factors to be considered in deciding whether to grant equitable relief under sec_6015 no single factor is determinative all factors are to be considered and weighed and the list of factors is not intended to be exhaustive id the original appeals officer found four of the following factors weighed against relief and two weighed for relief our analysis of the relevant factors and circumstances is as follows a marital status when petitioner requested relief mr haggerty was deceased we view that circumstance with respect to petitioner as tantamount to her being separated or divorced therefore we conclude that that factor is favorable rosenthal v commissioner tcmemo_2004_89 see also capehart v commissioner tcmemo_2004_268 affd 204_fedappx_618 9th cir george v commissioner supra we note that the appeals officer found that this factor weighed against relief in direct contradiction with this court’s opinions at worst petitioner’s widowhood may be a neutral factor but we find it completely untenable that this factor weighs against relief b economic hardship if relief were denied the second factor under revproc_2003_61 sec_4 is whether the requesting spouse will suffer economic hardship if relief is not granted economic hardship for these purposes is defined as the inability to pay reasonable basic living_expenses if the requesting spouse is held liable for the tax owed see sec_301_6343-1 proced admin regs the ability to pay reasonable basic living_expenses is determined by considering inter alia the following nonexclusive factors the taxpayer’s age employment status ability to earn and number of dependents the amount reasonably necessary for food clothing housing medical_expenses and transportation and any extraordinary circumstances id on her request for relief petitioner reported monthly income of dollar_figure and monthly expenses of dollar_figure although petitioner explained that her income was decreasing because new medical technology made some of her services obsolete she owns her own home free and clear of any mortgages and has no delinquent accounts we also note that petitioner included in her monthly expenses dollar_figure for withholding from pension at trial she explained that this was because i started having a little bit more taken out of the pension and from my checks just so i won’t be in the position of paying taxes to the irs this factor weighs against petitioner because we find that she would not suffer economic hardship if relief was not granted c knowledge or reason to know that the nonrequesting spouse would not pay the income_tax_liability the third factor under revproc_2003_61 sec_4 is whether the requesting spouse did not know and had no reason to know that the nonrequesting spouse would not pay the income_tax_liability when determining whether the requesting spouse had reason to know among other things we consider the requesting spouse’s degree of involvement in the activity generating the income_tax_liability the requesting spouse’s involvement in business and household financial matters revproc_2003_61 sec_4 iii c petitioner did not know of mr haggerty’s income at the time he received it and was not involved in the income-generating activity or the expenditure of most of these funds she was however benefited by the expenditure of a large portion of the funds to pay off the second mortgage encumbering their home on date shortly before mr haggerty’s death petitioner knew of the tax_liability at the time the return was filed therefore this factor weighs against relief d nonrequesting spouse’s legal_obligation to pay the outstanding liability because petitioner and mr haggerty never divorced this factor is neutral respondent’s appeals officer found that this factor weighed against relief customarily we find that this factor is neutral if it does not weigh in favor of relief see akopian v commissioner tcmemo_2011_237 bland v commissioner tcmemo_2011_8 this factor was found to be neutral because the taxpayer was widowed e significant economic benefit a fifth factor is whether the requesting spouse received a significant economic benefit from the unpaid income_tax_liability in excess of normal support petitioner did receive a significant economic benefit when mr haggerty paid off the substantial second mortgage against their home she also receives significant income each month from his remaining retirement_plan distributions we note the similarities of this case to 115_tc_183 affd 282_f3d_326 5th cir in cheshire the requesting spouse’s husband received retirement_plan distributions and used part of the withdrawn funds to pay off their mortgage of dollar_figure id pincite in this case there does not appear to be an underlying attempt to avoid the tax collector as there was in cheshire we find that this factor weighs against petitioner f subsequent compliance with income_tax laws a sixth factor is whether the requesting spouse made a good- faith effort to comply with federal_income_tax laws in subsequent years at trial petitioner credibly explained that she has complied with all federal_income_tax laws since this factor weighs in favor of petitioner g abuse a seventh factor is abuse of the requesting spouse mr haggerty was an imposing man who was secretive about his money he occasionally verbally abused petitioner and would get angry if she ever asked about his money although of concern there is not enough evidence to find that this factor weighs in favor of petitioner it is neutral h poor health when signing the return or requesting relief the final factor is whether the requesting spouse was in poor health when signing the return or requesting relief the record does not indicate that petitioner was in poor health when she signed the joint income_tax return therefore this factor is neutral iv conclusion as indicated by the foregoing analysis three factors are neutral two of the factors--marital status and compliance with federal_income_tax laws--favor relief three of the factors--economic hardship the more important factor knowledge or reason to know and significant benefit--weigh against relief after weighing the testimony and other evidence we conclude that petitioner is not entitled to equitable relief for the tax_year at issue the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered for respondent
